DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

In the response to this Office Action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Allowable Subject Matter
Claims 1-19 are allowed. 
The following is an Examiner’s statement of reasons for allowance: Applicant's claims presented 07/31/2020constitute the basis for the reasons of allowance as the current prior art of record, considered individually or in combination, fails to teach or reasonably suggest the claimed features of claims 1, 13, and 19 structurally and functionally interconnected with other limitations in the manner as cited in the claims and dependent claims. Examiner notes that the current invention as disclosed in the independent claims is allowed in its entirety.  Each and every limitation working together in concert realizes the current claimed invention’s novelty.  No single limitation alone accomplishes the allowability of the inventive independent claim(s), rather each and every limitation of the claim(s) and their disclosed relationships are integral.  

comprises an edge detection area and a central detection area, and the fingerprint detection device comprises an optical component and an optical sensor, wherein the optical component is configured to direct or converge a fingerprint detection signal to the optical sensor, the fingerprint detection signal comprises fingerprint detection light that is formed by light reflected by a finger above the fingerprint detection area and passing through the display screen when the finger is illuminated by a light spot provided in the fingerprint detection area of the display screen; and the optical sensor is disposed below the optical component and comprises a plurality of photo detectors arranged in an array, and is configured to detect fingerprint information according to the fingerprint detection signal; wherein a brightness of the light spot in the edge detection area of the fingerprint detection area is greater than a brightness of the light spot in the central detection area of the fingerprint detection area, so as to increase a signal magnitude of fingerprint detection light from the edge detection area captured by the optical sensor.

U.S. Patent Application Publication 2019/0102598 A1 to Jiang (commonly assigned to Shenzen Goodix Technology) discloses optical fingerprint apparatus 130 that includes a light detection portion 134 and an optical component 132, where the light detection portion 134 includes the sensing array, a read circuit electrically connected with the sensing array and other auxiliary circuits, and they may be made on one die (Die) by a semiconductor process; and the 
U.S. Patent Application Publication 2017/0109560 A1 to Chen et al. discloses that the reflection structure 112′ of the optical device 110′ includes a multi-layer structure. The first light signal L1′ emitted by the light sources 111′ transmits through a first layer 112 a and a second layer 112 b, and is reflected by the finger 200 that contacts the second layer 112 b as illustrated in FIG. 3. Accordingly, the optical device 110 and 110′ of the exemplary embodiments are a multi light path optical system, and both include a light path of reflection type and a light path of transmission type for fingerprint sensing. The light path of reflection type is a light path outside the finger 200, and the light path of transmission type is a light path propagating inside the finger 20. FIG. 4 and FIG. 5 respectively illustrate a first image and a second image of the fingerprint according to an embodiment of the invention. Referring to FIG. 1, FIG. 4 and FIG. 5, the optical device 110 of the present embodiment senses the first light 
Foreign Publication CN107748874 A to Cao et al. discloses a full screen fingerprint identification OLED module group that comprises an array substrate which comprises a switch array and a light-emitting unit array which is arranged on the switch array; multiple point light sources which are arranged on the array substrate and used for emitting light to different areas of the fingers at different time to be reflected by the fingers; and a photosensitive sensor which is arranged in the array substrate and used for receiving the light reflected by the fingers so as to identify the fingerprints. According to the full screen fingerprint identification OLED module group, acquisition of the whole fingerprint information is realized through time-sharing and partitioning control of the light sources in the effective display area; and the point light sources are used as the light sources without confusion of the light so that the valley ridge can be clearly distinguished and the fingerprint identification efficiency and accuracy can be enhanced. FIG. 4 shows a simulation diagram of a point light source to realize fingerprint recognition. When the light emitted by the point light source 202 is incident on the finger through the glass protective layer, the light will be scattered from the glass into the skin at the location of the ridge, and the light will be located at the position of the valley. The glass enters into the air, and when the critical angle between the glass and the air is satisfied, total reflection occurs. Therefore, the fingerprint recognition can be realized based on the difference in the light intensity at the ridge interface. 

U.S. Patent Application Publication 2006/0072795 A1 to Sano et al. discloses a fingerprint image pickup device that includes a light source that emits light for transmission through a fingertip portion having a fingerprint to be photographed, an image pickup unit that picks up the light from the light source and transmitted through the fingertip portion and acquires a fingerprint image in which a convex part of the fingerprint is dark and a concave part of the fingerprint is bright, and an optical system that images the light transmitted through the fingertip portion from the light source on the image pickup unit. FIG. 4 shows a fingerprint image when a laser beam 30 is applied to point B of FIG. 7, FIG. 5 shows a fingerprint image when a laser beam 30 is applied to point C of FIG. 7, and FIG. 6 shows a fingerprint image when a laser beam 30 is applied to point D of FIG. 7. In these figures in FIGS. 3 to 7, the right side is the nail tip side (distal side of the fingertip portion 1). FIG. 7 is a view showing the illuminating points A to D of the light 30 to the back side of the fingertip portion 1. Though the luminosity is almost uniform over the entire face of fingerprint image in FIG. 3, the nail tip side (distal side of the fingertip portion) near the illumination area 16 (point B) is saturated in FIG. 4, and the nail tip side far from the illumination area 16 (point C) is dark in FIG. 5. In the width direction of the fingertip portion 1, it will be seen from FIG. 6 that a portion near the illumination area 16 (point D) is saturated and the opposite side is dark.

However, none of the above teach or fairly suggest the fingerprint detection device and associated with it the method as claimed. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABHISHEK SARMA whose telephone number is (571)272-9887.  The examiner can normally be reached on Mon - Fri 8:00-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Eisen can be reached on 571-272-7687.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABHISHEK SARMA/

Primary Examiner, Art Unit 2622